[J-45-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 68 MAP 2018
                                               :
                     Appellee                  :   Appeal from the Order of the Superior
                                               :   Court at No. 801 MDA 2017 dated
                                               :   April 19, 2018 Affirming the Judgment
              v.                               :   of Sentence of the Mifflin County
                                               :   Court of Common Pleas, Criminal
                                               :   Division, at No. CP-44-CR-0000506-
 MICHAEL A. MOCK,                              :   2016 dated May 1, 2017.
                                               :
                     Appellant                 :   ARGUED: May 14, 2019


                                        OPINION


JUSTICE MUNDY                                           DECIDED: November 20, 2019


      The Vehicle Code mandates enhanced grading and sentencing penalties for

repeat driving under the influence (“DUI”) offenses committed within ten years of a “prior

offense.” 75 Pa.C.S. § 3806. We granted allocatur in this matter to address the relevant

date for determining whether an earlier offense constitutes a prior offense. We agree with

the Superior Court that the ten-year lookback period runs from the occurrence date of the

present offense to the conviction date of the earlier offense, rather than the occurrence

date of the earlier offense. We therefore affirm the Superior Court’s order.

      The underlying facts of this case follow. Appellant, Michael Mock, committed DUI

on June 3, 2006, which resulted in a conviction on March 27, 2007. More than ten years

after committing this offense, but roughly nine years following his conviction, Appellant

committed another DUI. On July 10, 2016, at approximately 1:00 a.m., Corporal Arthur
Stanton of the Mifflin County Police Department stopped Appellant after observing him

cross the fog and center lines several times while driving on the highway. He was

arrested on suspicion of DUI and transported to the hospital. Appellant consented to a

blood test, which revealed a blood alcohol content of 0.21%. He was later charged with

DUI ̶ highest rate of alcohol under 75 Pa.C.S. § 3802(c). 1 The Commonwealth deemed

Appellant’s DUI a second offense and graded it as a misdemeanor of the first degree

subject to increased penalties.    See 75 Pa.C.S. § 3803(b)(4) (providing grading for

violation of Section 3802(c) where an individual has one prior offense); 75 Pa.C.S. §

3804(c)(2) (listing punishment for violation of Section 3802(c) as a second offense).

      Before proceeding to trial, Appellant filed a motion to quash the information,

asserting that the Commonwealth improperly characterized the instant DUI as a second

offense because his earlier offense did not constitute a prior offense under Section 3806,

which provides as follows:

      § 3806. Prior offenses

      (a) General rule. ̶ Except as set forth in subsection (b), the term “prior
      offense” as used in this chapter shall mean any conviction for which
      judgment of sentence has been imposed, adjudication of delinquency,
      juvenile consent decree, acceptance of Accelerated Rehabilitative
      Disposition or other form of preliminary disposition before the sentencing on
      the present violation for any of the following:

             (1) an offense under section 3802 (relating to driving under the
             influence of alcohol or controlled substance);

                                              ....

      (b) Timing. ̶


1 “An individual may not drive, operate or be in actual physical control of the movement
of a vehicle after imbibing a sufficient amount of alcohol such that the alcohol
concentration in the individual’s blood or breath is 0.16% or higher within two hours after
the individual has driven, operated or been in actual physical control of the movement of
the vehicle.” 75 Pa.C.S. § 3802(c).


                                     [J-45-2019] - 2
              (1) For purposes of sections 1553(d.2) (relating to occupational
              limited license), 1556 (relating to ignition interlock limited license),
              3803 (relating to grading), 3804 (relating to penalties) and 3805
              (relating to ignition interlock), the prior offense must have occurred:

                      (i) within 10 years prior to the date of the offense for which the
                      defendant is being sentenced; or

                      (ii) on or after the date of the offense for which the defendant
                      is being sentenced[.]

              (2) The court shall calculate the number of prior offenses, if any, at
              the time of sentencing.

              (3) If the defendant is sentenced for two or more offenses in the same
              day, the offenses shall be considered prior within the meaning of this
              subsection.


75 Pa.C.S. § 3806. In support of this contention, Appellant primarily relied on this Court’s

decision in Commonwealth v. Haag, 981 A.2d 902 (Pa. 2009) (interpreting earlier version

of Section 3806 and finding the definition of “prior offense” in subsection (b) overrode the

definition of “prior offense” in subsection (a).

       Accordingly, Appellant asserted that per Haag, “subsection (b) overrides the

application of subsection (a)” and the language used in subsection (b) signals that the

ten-year lookback period runs from the commission date of the present offense to the

occurrence date of the earlier offense. Motion to Quash, 10/25/16, at 3. He therefore

claimed that because his earlier DUI occurred more than ten years before the present

offense occurred, it was not a prior offense under Section 3806. Id.

       The trial court rejected Appellant’s argument, explaining that the present offense

was properly characterized as a second offense because the previous conviction took

place less than ten years prior to the commission of the present offense. Trial Court

Order, 12/8/2016, at 1. Appellant proceeded to a stipulated bench trial and was convicted




                                       [J-45-2019] - 3
of DUI ̶ highest rate of alcohol, as a second offense.2 The trial court sentenced Appellant

in accordance with the mandatory minimum to 90 days to five years of imprisonment, as

well as fines, costs, and related penalties. 75 Pa.C.S. § 3804(c)(2).

       Appellant filed an appeal to the Superior Court. He continued to argue that the

Commonwealth improperly characterized the instant DUI as a second offense, subject to

enhanced grading and sentencing penalties, because the earlier offense was committed

outside of the ten-year lookback period.       The Superior Court affirmed in a divided,

published opinion. See Commonwealth v. Mock, 186 A.3d 434 (Pa. Super. 2018).

       The majority resolved Appellant’s claim by examining the plain language of Section

3806, explaining that subsection (a) contains a “general rule” applicable to all of Chapter

38, while subsection (b) contains a “specific rule” relevant only to the subsections

enumerated therein. Id. at 437. The majority recognized that the general rule defines

prior offense as “any” conviction, or other alternative disposition referenced in the statute,

“before the sentencing on the present violation.”        Id.   Accordingly, any conviction ̶

regardless of timing ̶ counts as a “prior offense” under subsection (a).

       The majority explained, however, that subsection (b) places timing limitations, as

the heading suggests, on which prior offenses trigger enhanced grading and sentencing

penalties to those that “occurred . . . within [ten] years prior to the date of the offense for

which the defendant is being sentenced” or, alternatively, “on or after the date of the

offense for which the defendant is being sentenced.” Id. The majority therefore agreed

with the trial court’s conclusion that Appellant’s DUI was properly graded as a second

offense because his earlier conviction took place within ten years of his commission of

the present offense.     Id. at 437-38.    Accordingly, the majority rejected Appellant’s


2Appellantwas also charged with driving an unregistered vehicle, 75 Pa.C.S. § 1301, and
DUI ̶ general impairment, 75 Pa.C.S. § 3802(a)(1). The Commonwealth later nolle
prossed these charges.


                                       [J-45-2019] - 4
argument that the phrase “[e]xcept as set forth in subsection (b)” contained in subsection

(a) altered the essential definition of prior offense. Id. at 437.

       Senior Judge Eugene B. Strassburger authored a dissenting opinion. He agreed

with the majority’s conclusion that Section 3806 contains both a general and specific rule.

Id. at 438. However, in his view, the majority’s conclusion that subsection (b) only relates

to timing and does not alter the essential definition of the term “prior offense” set forth in

subsection (a) contravenes this Court’s decision in Haag. Id. at 439. He explained that

in Haag, this Court interpreted the phrase in subsection (a) “[e]xcept as set forth in

subsection (b),” to imply that “[subsection (a)] expressly yields to [subsection (b)] when

the latter is applicable” and that subsection (b) alters the general definition of prior offense

delineated in subsection (a). Id. (citing Haag, 981 A.2d at 906-07).

       Senior Judge Strassburger next explained that although a court must apply

subsection (a) to determine whether an individual has “any conviction for which judgment

of sentence has been imposed,” it must then determine whether the offense meets the

criteria set forth in subsection (b). He reasoned that subsection (b)(1), which states that

the prior offense “must have occurred . . . within [ten] years prior to the date of the

offense for which the defendant is being sentenced,” limits offenses that qualify as a prior

offense to those that “the individual committed . . . sometime within the [ten] years before

the individual committed the subsequent offense.” Id. (emphasis supplied).

       Senior Judge Strassburger further relied on the legislative history of Section 3806

to support his position. He noted that the legislature’s use of the word “occurrence” in

subsection (b) was “deliberate” considering it “has changed repeatedly the parameters

for the look[]back period in different revisions of [subsection (b)][.]”           Id. at 440.

Accordingly, he found that although Appellant’s previous offense qualified as a prior




                                        [J-45-2019] - 5
offense in subsection (a), the offense did not meet the more narrow criteria in subsection

(b) because it was not committed within ten years of the present offense. Id.

       Appellant filed a petition for allowance of appeal. We granted allocatur to address

the following issue:

              Did the Superior Court erroneously interpret 75 Pa.C.S. § 3806 as
              providing that an offender who commits a prior driving under the
              influence (“DUI”) offense more than ten years before his commission
              of a present DUI offense, but is convicted of the prior DUI offense
              within ten years of his commission of his present DUI offenses, has
              a “prior offense” for purposes of the grading of, and/or sentencing on,
              the present DUI offense?

Commonwealth v. Mock, 198 A.3d 1049 (Pa. 2018) (per curiam).
       Both parties contend that the plain language of the statute dictates the outcome in

this matter. Their readings, however, differ substantially. Appellant continues to maintain

that the ten-year lookback period referenced in Section 3806 runs from the occurrence

date of the present offense to the occurrence date of the earlier offense. Appellant’s Brief

at 17-18. His argument largely echoes the dissent’s reasoning by concentrating primarily

on Haag and, in part, the legislative history of Section 3806. Id. at 11-14.

       Appellant asserts that based on Haag, the general rule in subsection (a), which

defines a prior offense as any conviction, yields to the entirely separate definition of prior

offense in subsection (b), which focuses on the occurrence date of the earlier offense. Id.

at 15-17. Appellant reasons that although the legislature twice amended Section 3806

since this Court decided Haag, the case nonetheless applies. Id. at 14-15. He specifically

maintains that the legislature’s decision to keep the exclusionary language in subsection

(a) post-Haag indicates that it intended subsection (a) to yield to subsection (b). Id.

       Finally, Appellant posits that this interpretation is the easiest to apply and the least

susceptible to manipulation by the Commonwealth, in that the Commonwealth may not

prolong the ten-year lookback period by delaying convictions. Id. at 18. Accordingly,



                                       [J-45-2019] - 6
Appellant asserts that because the present offense occurred more than ten years after

the commission of his earlier offense, it does not constitute a prior offense subject to

enhanced grading and sentencing penalties under subsection (b). Id. at 18-19.

       The Commonwealth counters that Appellant’s reliance on Haag is misplaced.

Commonwealth’s Brief at 8. In Haag, this Court addressed an earlier version of Section

3806, which has since been twice amended. Id. Nonetheless, the Commonwealth

argues that Haag does not stand for the proposition that subsection (a) becomes

irrelevant when subsection (b) is applicable. Id. at 8-9. Rather, the Superior Court

properly concluded that the general definition provided in subsection (a) applies to

subsection (b) to limit which prior offenses subject an offender to the sentencing

enhancement from “any conviction” to only those that occurred “within ten years prior to

the current offense date.” Id. 9-10. As for Appellant’s reliance on the legislative history,

the Commonwealth responds that despite various changes to the lookback period, the

definition of prior offense has always been guided by the conviction date. Id. at 12.

       Finally, the Commonwealth disagrees with Appellant’s contention that a lookback

period that runs from the occurrence date of the present offense to the conviction date of

the earlier offense is subject to manipulation. Id. at 13. To the contrary, it asserts that

Appellant’s preferred interpretation would allow offenders to control the lookback period

by delaying sentencing. Id. at 14. However, as currently written, the statute removes any

manipulation of timing. Id. at 13-14. Thus, the Commonwealth urges this Court to affirm

the Superior Court’s order.

       The Pennsylvania District Attorney’s Association (“PDAA”) and the Pennsylvania

Department of Transportation, Bureau of Driver Licensing (“PennDOT”) submitted amicus

briefs in support of the Commonwealth. Both agree with the Commonwealth’s plain

meaning interpretation, but advance an additional argument focusing on the fact that




                                      [J-45-2019] - 7
Section 3806 is a recidivist statute. PDAA’s Amicus Brief at 9-10; PennDOT’s Amicus

Brief at 12-13. In light of this, they argue that a prior offense is not established by a

violation, but rather requires a conviction. Id. For this reason, the conviction date must

control whether an earlier offense constitutes a prior offense. Id.

       The Pennsylvania Association for Drunk Driving Defense Attorneys (“PADDDA”)

also submitted an amicus brief in support of Appellant. Similar to Appellant, it contends

that the plain language controls. PADDDA’s Amicus Brief at 5-6. However, in the event

this Court finds the statutory language ambiguous, it argues that the statute must be

construed in favor of the accused in accordance with the rule of lenity. Id. at 7-8.

       Issues involving statutory interpretation present questions of law for which our

standard of review is de novo and our scope of review is plenary. Commonwealth v.

Giulian, 141 A.3d 1262, 1266 (Pa. 2016). When interpreting statutes, we are guided by

the Statutory Construction Act, 1 Pa.C.S. §§ 1501-1991, which directs us to ascertain and

effectuate the intent of the General Assembly. 1 Pa.C.S. § 1921(a). The best indication

of legislative intent is most often the plain language of the statute. See Commonwealth

v. Kingston, 143 A.3d 917, 922 (Pa. 2016) (citing McGrory v. Dep’t of Transp., 915 A.2d
1155, 1158 (Pa. 2007); Commonwealth v. Gilmour Mfg. Co., 822 A.2d 676, 679 (Pa.

2003); Penna. Fin. Responsibility Assigned Claims Plan v. English, 664 A.2d 84, 87 (Pa.

1995) (“Where the words of a statute are clear and free from ambiguity the legislative

intent is to be gleaned from those very words.”)). “It is only when statutory text is

determined to be ambiguous that we may go beyond the text and look to other

considerations to discern legislative intent.” A.S. v. Pennsylvania State Police, 143 A.3d
896, 903 (Pa. 2016)).

       Preliminarily, Appellant and the Commonwealth agree that Section 3806 applies

in order to determine whether Appellant’s earlier DUI constitutes a “prior offense,” making




                                      [J-45-2019] - 8
the present DUI a second offense. Both parties also agree that the starting point for the

ten-year lookback is the occurrence date of the present offense. They disagree with how

subsections (a) and (b) interact and, consequently, whether the end point for the ten-year

lookback period is the occurrence date or the conviction date of the earlier offense.

       We agree with the Superior Court’s determination that the ten-year lookback period

in Section 3806 runs from the occurrence date of the present offense to the conviction

date of the earlier offense.    We reach this conclusion based on the unambiguous

language of the statute. Section 3806 includes a “[g]eneral rule” and a specific rule

relating to “[t]iming.” 75 Pa.C.S. § 3806. The general rule in subsection (a), limited by

the phrase “[e]xcept as set forth in subsection (b),” defines prior offense as “any

conviction” or alternative disposition “before the sentencing on the present violation” for

offenses such as DUI and applies to the entirety of Chapter 38. Id. The specific rule in

subsection (b), relevant for grading and penalty purposes, states that a prior offense

“must have occurred . . . within [ten] years prior to the date of the offense for which the

defendant is being sentenced[.]” Id. Applying the definition of prior offense provided in

subsection (a), subsection (b) reads “the prior offense,” i.e., conviction or alternative

disposition, “must have occurred . . . within ten years prior to the date of the offense for

which defendant is being sentenced.” Id. This interpretation also gives effect to the

exclusionary phrase in subsection (a), which signals that subsection (b) limits the scope

of “prior offense” in subsection (a), defined as “any conviction,” to only those convictions

taking place within the timing confines of subsection (b). Id. Thus, the plain language of

the statute requires that the ten-year lookback period runs from the occurrence date of

the present offense to the conviction date of the earlier offense. Appellant was properly

sentenced as a second-time offender because his earlier conviction took place less than

ten years before he committed the present offense.




                                      [J-45-2019] - 9
       We disagree with Appellant’s assertion that Haag requires us to find that the

exclusionary phrase in subsection (a) signals that the definition of prior offense used in

that subsection does not apply to subsection (b). In Haag, this Court addressed whether

two DUIs occurring within one and one-half hours of each other and sentenced at the

same time should be considered first and second offenses subjecting the offender to

increased penalties under an earlier version of Section 3806. Haag, 981 A.2d at 903.

Similar to the current statute, that version contained a general rule in subsection (a) and

a specific rule in subsection (b). Id. at 905 (citing 75 Pa.C.S. § 3806 (eff. November 29,

2004 to December 25, 2014)). Subsection (a), which began with the phrase, “[e]xcept as

set forth in subsection (b),” defined prior offense as “a conviction . . . before the sentencing

on the present violation[.]” Id. at 904-05. Unlike the instant version, however, subsection

(b), which specifically addressed “[r]epeat offenses within ten years,” redefined prior

offense to mean “any conviction . . . within the ten years before the present violation

occurred[.]” Id.

       Accordingly, although Haag’s earlier offense qualified as a prior offense under

subsection (a) because it resulted in a conviction prior to sentencing on the second

offense, it did not qualify as a prior offense under subsection (b) because the conviction

did not take place within ten years before the second violation occurred. Id. at 906. In

other words, although a conviction before sentencing of the present offense constituted

a prior offense in subsection (a), subsection (b) required that an offender be convicted of

the earlier offense at the time the subsequent offense was committed in order to trigger

increased grading and sentencing penalties.            Due to the exclusionary phrase in

subsection (a) and the legislature’s inclusion of separate definitions of prior offense in

subsections (a) and (b), we found the legislature’s “deliberate use of a common exception

phrase” meant that subsection (b) overrode the application of subsection (a). Id. at 907.




                                       [J-45-2019] - 10
       Haag is not particularly instructive in interpreting the current version of the statute

in light of significant revisions to Section 3806 since that case was decided. In the present

version of Section 3806, the legislature eliminates this conflict between subsections (a)

and (b) and any need for one definition to completely override the other. The legislature

removed the extraneous language in subsection (b) redefining prior offense, and instead

provides a general definition of prior offense in subsection (a) applicable throughout the

remainder of the statute. Accordingly, subsection (b) must be interpreted as providing

time limits on the broad category of “any conviction” as referenced in subsection (a) to

those convictions occurring within ten years of the present offense. This prevents the

imposition of increased penalties for an offender whose earlier conviction took place, for

example, fifteen years before committing a subsequent offense. Even if applicable, Haag

makes clear that “subsection (a) is not the end of the inquiry as to how previous violations

are to be defined and utilized in making grading and sentencing determinations.” Id. at

907.

       Moreover, Appellant’s interpretation of the term “prior offense” in subsection (b)

would produce an absurd result. Were we to interpret “prior offense” in subsection (b)(1)

to mean the occurrence date of the earlier offense, that same definition must apply not

only to subsection (b)(1)(i), the ten-year lookback period, but also to subsection (b)(1)(ii).

Subsection (b)(1)(ii) provides: “[T]he prior offense must have occurred . . . on or after the

date of the offense for which the defendant is being sentenced.” Appellant’s construction

of Subsection (b)(1)(ii) would create an untenable result considering that a “prior offense”

cannot occur after a subsequent offense. However, if we apply the definition of prior

offense in subsection (a), then subsection (b)(1)(ii) remains sound, providing as follows:

“[T]he prior offense [i.e., the conviction of the earlier offense] must have occurred on or

after the date of the offense for which the defendant is being sentenced.” This




                                      [J-45-2019] - 11
interpretation addresses the situation where an earlier offense may not have resulted in

a conviction at the time a subsequent offense occurs but yet allows for the imposition of

increased penalties for the subsequent offense.

       Appellant’s convoluted reading of the statute, focusing on the term “occurrence” in

subsection (b), is merely a means to a preferred end. We reject his contention that use

of the word “occurrence” in subsection (b) alters the essential definition of prior offense

set forth in subsection (a). Indeed, when analyzing the language of a statute “we should

not interpret statutory words in isolation, but must read them with reference to the context

in which they appear.” Giulian, 141 A.3d at 1267 (citing Roethlein v. Portnoff Law

Assocs., Ltd., 81 A.3d 816, 822 (Pa. 2013) (citations omitted)).

       Although both parties reference previous versions of Section 3806 to support their

preferred readings of the current version of the statute, we need not look beyond the

unambiguous language of the text in order to discern the legislature’s intent. A.S., 143
A.3d at 903.     Nonetheless, an examination of the legislative history leads to an

interpretation consistent with our own. When Haag was decided, Section 3806 provided,

in relevant part, as follows:

       (a) General Rule. ̶ Except as set forth in subsection (b) the term “prior
       offense” as used in this chapter shall mean a conviction, adjudication of
       delinquency, juvenile consent decree, acceptance of Accelerated
       Rehabilitative Disposition or other form of preliminary disposition before the
       sentencing on the present violation for any of the following:

              (1) an offense under section 3802 (relating to driving under the
              influence of alcohol or controlled substance);

                                           ....

       (b) Repeat offenses within ten years. ̶ The calculation of prior offenses
       for purposes of sections 1553(d.2) (relating to occupational limited license),
       3803 (relating to grading) and 3804 (relating to penalties) shall include any
       conviction, adjudication of delinquency, juvenile consent decree,
       acceptance of Accelerated Rehabilitative Disposition or other form of



                                     [J-45-2019] - 12
       preliminary disposition within ten years before the present violation
       occurred for any of the following:

              (1) an offense under section 3802 . . .


75 Pa.C.S. § 3806(b) (amended, Oct. 27, 2014, P.L. 2905, No. 189, § 1) (emphasis

added). In this version of the statute, subsection (b) revised the definition of prior offense

by recounting nearly verbatim the language used in subsection (a) with the caveat that

the prior offense must have occurred “within the ten years before the present violation

occurred[,]” creating unintended consequences apparent in Haag. In particular, it did not

account for whether DUI offenses committed on the same day and sentenced

simultaneously qualified as prior offenses. Based on the plain language of this version,

Haag correctly interpreted the plain language of the statute.

       In an apparent attempt to account for DUI offenses committed on the same date

and sentenced simultaneously, the legislature amended the statute. It left subsection (a)

unchanged and revised subsection (b) as follows:

       (b) Repeated offenses within ten years. ̶ The calculation of prior
       offenses for purposes of sections 1553(d.2) (relating to occupational limited
       license), 3803 (relating to grading) and 3804 (relating to penalties) shall
       include any conviction whether or not judgment of sentence has been
       imposed for the violation, adjudication of delinquency, juvenile consent
       decree, acceptance of Accelerated Rehabilitative Disposition or other form
       of preliminary disposition within the ten years before the sentencing on the
       present violation for any of the following:

              (1) an offense under section 3802 . . .


75 Pa.C.S. § 3806(b) (amended, May 25, 2016, P.L. 236, No. 33, § 5) (emphasis added).

Similar to the preceding version of subsection (b), this version also recounted the

language of prior offense used in subsection (a) with added caveats to account for

circumstances such as those in Haag. Notably, an offender was not required to have a

conviction at the time a subsequent offense occurred in order for the earlier offense to be



                                      [J-45-2019] - 13
a “prior offense.” The statute merely required that a conviction take place before

sentencing on the present violation.

      In 2016, the legislature amended Section 3806 yet again to its present form, which

provides as follows:

      (a) General Rule. ̶ Except as set forth in subsection (b), the term “prior
      offense” as used in this subchapter shall mean any conviction for which
      judgment of sentence has been imposed, adjudication of delinquency,
      juvenile consent decree, acceptance of Accelerated Rehabilitative
      Disposition or other form of preliminary disposition before the sentencing on
      the present violation for any of the following:

             (1) an offense under section 3802 (relating to driving under the
             influence of alcohol or controlled substance);

                                            ....

      (b) Timing. ̶

      (1) For purposes of sections 1553(d.2) (relating to occupational limited
      license), 1556 (relating to ignition interlock limited license), 3803 (relating to
      grading), 3804 (relating to penalties) and 3805 (relating to ignition interlock),
      the prior offense must have occurred:

             (i) within [ten] years prior to the date of the offense for which the
             defendant is being sentenced[.]

             (ii) on or after the date of the offense for which the defendant is being
             sentenced.

      (2) The court shall calculate the number of prior offenses, if any, at the time
      of sentencing.

      (3) If the defendant is sentenced for two or more offenses in the same day,
      the offenses shall be considered prior offenses within the meaning of this
      subsection.

75 Pa.C.S. § 3806 (emphasis added). The current version of subsection (b) reveals

significant textual differences from its earlier versions.     First, subsection (b) is now

explicitly limited to effects on timing, made apparent by its title. The legislature also



                                       [J-45-2019] - 14
removed the excess language in subsection (b) present in earlier versions which

essentially redefined the term “prior offense.” In addition to removing this extraneous

language in subsection (b), the legislature clarified the general definition of prior offense

in subsection (a) by adding the language “for which judgment of sentence has been

imposed[.]” Based on these revisions, it is illogical to conclude that subsection (a) has no

bearing of the application of subsection (b). These revisions clearly signal that the

definition provided in subsection (a) is incorporated into the use of the term in subsection

(b), especially where such an interpretation gives effect to both subsections. See 1

Pa.C.S. § 1921(a) (“Every statute shall be construed, if possible, to give effect to all its

provisions.”). We find it unlikely that the legislature would use a previously defined term

in a different manner without explicitly providing a comprehensive definition as it did in

the previous versions of subsection (b).

       Finally, we do not find persuasive Appellant’s unsupported assertion that this

interpretation of the ten-year lookback period is vulnerable to manipulation by the

Commonwealth. Even if this were the case, the plain language of a statute “cannot be

ignored in pursuit of the statute’s alleged contrary spirit or purpose.” Koken v. Reliance

Ins. Co., 893 A.2d 70, 82 (Pa. 2006).

       In sum, the plain language of Section 3806 mandates that the ten-year lookback

period for DUI offenses, relevant for grading and penalty purposes, runs from the

occurrence date of the present offense to the conviction date of the earlier offense.

Appellant’s previous conviction occurred less than ten years prior to the commission of

the present offense. He was therefore properly convicted of DUI ̶ highest rate of alcohol,




                                      [J-45-2019] - 15
as a second offense. Accordingly, we affirm the order of the Superior Court affirming

Appellant’s judgment of sentence.



Chief Justice Saylor and Justices Baer, Todd and Dougherty join the opinion.

Justices Donohue and Wecht file dissenting opinions.




                                    [J-45-2019] - 16